                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KIMBERLY GUNN, as                           )
Administratrix of the Estate of             )
GREGORY GUNN, deceased,                     )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No.: 2:16-cv-557-WKW-WC
                                            )
CITY OF MONTGOMERY,                         )
ALABAMA, et al.,                            )
                                            )
      Defendants.                           )

                    AMENDED UNIFORM SCHEDULING ORDER

       Please read this order carefully. These deadlines and responsibilities may not
be changed without leave of court. All parties are expected to comply with each and
every provision of this order in a timely manner. The parties are also expected to
comply with the Middle District’s Local Rules and the Middle District’s Guidelines
to Civil Discovery Practice, both of which can be found at
http://www.almd.uscourts.gov/.

      Under Rule 16, Federal Rules of Civil Procedure, the Court is required to set a
schedule for discovery and the filing of motions. Accordingly, it is ORDERED as
follows:

      SECTION 1: Trial and Pretrial Dates. An on-the-record pretrial conference is
scheduled for September 18, 2020, at 10:00 a.m. in Courtroom 5A, the Frank M.
Johnson, Jr. United States Courthouse Complex, One Church Street, Montgomery,
Alabama, before the undersigned Magistrate Judge. This cause is set for trial during the
term of court commencing on November 2, 2020, in Montgomery, Alabama, before
United States District Judge W. Keith Watkins.

       SECTION 2: Dispositive Motions. Any dispositive motions, i.e., motions to
dismiss or motions for summary judgment, shall be filed no later than May 19, 2020. A
brief and all supporting evidence shall be filed with any such motion. In all briefs filed
by any party relating to the motion, the discussion of the evidence in the brief must be
accompanied by a specific reference, by page and line, to where the evidence can be
found in a supporting deposition or document. Failure to make such specific reference
will result in the evidence not being considered by the court. Absent a showing of
exceptional circumstances, the dispositive motion deadline and the briefing deadlines will
not be extended. This order provides adequate time for discovery, and the court will not
automatically deem a party’s failure to conduct needed discovery or the schedules of
counsel to be valid bases for extending the dispositive motion deadline or briefing
schedule. In addition, the following shall apply:

           1.      The movant shall file its brief and evidentiary submissions simultaneously
                   with the filing of the dispositive motion.

           2.      The opponent’s brief and responsive submission shall be filed not later than
                   twenty-one (21) days thereafter.

           3.      The movant’s reply brief, if any, shall be filed not later than seven (7)
                   calendar days after the date on which the opponent’s responsive
                   submission was due. The movant may not include any new evidentiary
                   material with the reply brief without a written Notice of Intent, justification
                   for the addenda, and leave of the court. The motion shall be deemed
                   submitted on the date upon which a reply brief is due, and the court will
                   thereafter determine the motion without oral argument. 1

           4.      Any party who files depositions or deposition excerpts shall include travel
                   transcripts with an index, if available.

           5.      All briefs in support of and in opposition to a motion for summary
                   judgment shall include a statement of facts divided into two parts:
                   Uncontested Facts and Contested Facts. Before the filing of a motion
                   for summary judgment, the parties shall confer and agree upon the
                   facts which are uncontested; those facts shall be identical in each
                   party’s brief. The court will rely upon the parties’ representations in
                   its determination of whether there is a genuine issue of material fact.

           6.      All briefs in support of and in opposition to the motion shall be
                   accompanied by an appendix which includes the evidence upon which the
                   parties rely.

           7.      Any discussion of evidence in a brief must include the specific reference,
                   by page and line, to where the evidence can be found in the supporting
                   evidentiary appendix or in a court pleading or other filing (complaint,
                   answer, brief, etc.).

1
    If the court determines that a hearing is necessary or helpful, a date will be set for the hearing.


                                                         2
      8.     If a brief already filed by a movant or nonmovant fails to comply fully with
             these requirements, the movant or nonmovant must file a supplemental
             brief that does comply with these requirements on the schedule set herein.

      9.     Failure to comply strictly with these provisions could result in dismissal of
             the motion or appropriate sanctions.

       Daubert motions shall be filed on or before the above dispositive motions
deadline, unless the deadline is modified by the court upon motion of a party
demonstrating good cause.

        SECTION 3: The Parties’ Settlement Conference. No later than April 20,
2020, counsel for all parties shall conduct a face-to-face settlement conference at which
counsel shall engage in good faith settlement negotiations. If settlement cannot be
reached, counsel shall also discuss whether mediation will assist the parties in reaching
settlement. Not more than FIVE (5) DAYS after this conference, counsel for the plaintiff
shall file a pleading titled “Notice Concerning Settlement Conference and Mediation.”
This pleading shall indicate whether settlement was reached and, if not, whether the
parties believe mediation or a settlement conference with the presiding judge will assist
them in resolving this case short of trial.

        SECTION 4: Responses to Motions. The failure to file a response to any
motion – either dispositive or non-dispositive – within the time allowed by the Court
shall indicate that there is no opposition to the motion.

       SECTION 5: Discovery Cutoff. All discovery shall be completed on or before
April 20, 2020, except that, as to any witnesses whose names are not revealed until the
last day allowed under SECTION 9 or whose names are not revealed with sufficient time
for the other parties to take a deposition prior to the pretrial conference, the opposing
party shall have the deadline in this paragraph extended to allow for deposing such
witnesses
.
       SECTION 6: Expert Witness Disclosures. The parties shall disclose to each
other the identity of ANY person who may be used at trial to present evidence under
Rules 701, 702, 703, or 705 of the Federal Rules of Evidence, and provide the reports of
retained experts or witnesses whose duties as an employee of the party regularly involved
giving expert testimony, required by Rule 26(a)(2) of the Federal Rules of Civil
Procedure, as follows:

      From the plaintiff(s), on or before February 18, 2020.

      From the defendant(s), on or before March 17, 2020.

                                           3
       The parties shall comply fully with all requirements of Rule 26(a)(2) in regard to
disclosure of expert testimony. Unless an objection is filed within 14 days after
disclosure of any expert witness, the disclosure shall be deemed to be in full compliance
with the Rule.

       SECTION 7: Trial Witness Lists. No later than September 21, 2020, each
party shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil
Procedure, file a list of all its witnesses and provide to all other parties the addresses and
telephone numbers of all witnesses, except witnesses to be used solely for impeachment
purposes, separately identifying those whom the party expects to present and those whom
the party may call if the need arises. The witness list should include the names of any
witnesses required to be disclosed under Section 8. Unless specifically agreed between
the parties or allowed by the court for good cause shown, the parties shall be precluded
from calling any witness not so identified. Objections to any witness identified must be
filed no later than 28 days before the trial date and shall set out the grounds and legal
authority. The offering party shall file a written response to objections no later than 21
days before the trial date.

        SECTION 8: Deposition Designations. No later than September 21, 2020, the
parties shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil
Procedure, file deposition designations that the parties expect to use at trial. Designations
must be by page and line numbers, based on counsel’s good faith opinion that they are
relevant and admissible. Designation of entire depositions is not allowed. Adverse
parties shall within one week thereafter file deposition designations expected to be used
in response, and a party shall within three days of the designation of such responsive
parts file the designation of any part that is desired as a rebuttal thereto. Unless
specifically agreed between the parties or allowed by the court for good cause shown, the
parties shall be precluded from using any part of a deposition or other document not so
listed, with the exception of parts of depositions or documents to be used solely for the
purpose of impeachment. Except to the extent written objections are filed 28 days prior
to the trial date, each party shall be deemed to have agreed that one of the conditions for
admissibility under Rule 32 of the Federal Rules of Civil Procedure is satisfied with
respect to any such deposition and that there is no objection to the testimony so
designated. Objections shall state with particularity the portions objected to, and the
objecting party shall attach a copy of the portions to which the objections apply. The
offering party shall file a written response to objections no later than 21 days before the
trial date.

        SECTION 9: Trial Exhibits. No later than September 21, 2020, the parties
shall, pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
file exhibit lists and furnish opposing counsel for copying and inspecting all exhibits and
tangible evidence to be used at the trial. Proffering counsel shall have such evidence

                                              4
marked for identification prior to trial. The list shall identify specifically and separately
by exhibit number each document to be offered, and general or bulk designations are not
allowed. Unless specifically agreed between the parties or allowed by the court for good
cause shown, the parties shall be precluded from offering such evidence not so furnished
and identified, with the exception of evidence to be used solely for the purpose of
impeachment. Except to the extent written objections are filed, the evidence shall be
deemed genuine and admissible in evidence. Objections shall be filed 28 days prior to
the trial date, and shall set forth the grounds and legal authorities. The offering party
shall file a written response to the objections no later than 21 days prior to trial and
shall include a pre-marked copy of the evidence at issue.

       SECTION 10: Discovery Plan. Except to the extent of any conflict with the
deadlines set out herein, the Discovery Plan contained in the Report of Parties’ Planning
Meeting (Doc. # 71) is adopted and incorporated herein.

       SECTION 11: Voir Dire. If a jury trial: The parties shall file any requested voir
dire questions, motions in limine fully briefed, and any proposed jury instructions,
together with citations of law thereon, on or before 21 days prior to the trial date unless
said time is shortened by the court on motion of either party. Objections to motions in
limine, fully briefed, must be filed on or before 14 days before the trial date. Trial
counsel are directed to review the jury questionnaire used in this court and to avoid any
duplication of matters addressed therein in their voir dire questions. The jury
questionnaire is available on the court’s website at http://www.almd.uscourts.gov. Click
on the juror information tab on the left-hand side of the home page.

       SECTION 12: Trial Date Defined. In cases involving jury trials, the term “trial
date” as used in the foregoing deadlines shall mean the date set for jury selection.

       SECTION 13: General Provisions

       (A) All briefs on any matter before the court must be formal in format and filed
with the Court. The Court does not accept “letter briefs” or “letter reports.”

        (B) A request or motion for extension of a deadline in any court order (i) must
be in writing; (ii) must indicate that movant has, in a timely manner, previously contacted
counsel for all other parties; and (iii), based on that contact, must state whether counsel
for all other parties agree to or oppose the extension request or motion. A request or
motion that fails to meet this requirement will be denied outright, unless the movant
offers a credible explanation in the request or motion why this requirement has not been
met. Absent stated unforeseen and unavoidable circumstances beyond the control of the
movant, oral extension requests and motions are not allowed, and “eleventh hour”
extension requests and motions will be denied outright.


                                             5
       (C)      Any proposed order that a party desires the court to enter should be
submitted to the court in both (i) an Adobe Acrobat PDF format attachment to the motion
and (ii) by transmitting an electronic copy of the proposed order to the court as an
attachment to an email message sent to, propord_capel@almd.uscourts.gov. For these
purposes, the electronic copy should be in Word format and not in Adobe Acrobat PDF
format.

       (D) If any party has an objection to these deadlines, the party should inform the
court within 14 days from the date of this Order; otherwise, the court will assume that the
deadlines are agreeable to all parties. Unless this Order is modified by subsequent Order
of the court, the provisions herein above set out are binding on the parties.

      DONE this 14th day of November, 2019.


                                  /s/ Wallace Capel, Jr.
                                  WALLACE CAPEL, JR.
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            6
